DETAILED ACTION
This action is responsive to claims filed 30 June 2021 and Information Disclosure Statements (IDSs) filed 30 June 2021, 15 November 2021, 28 April 2022, and 18 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDSs submitted on 30 June 2021, 15 November 2021, 28 April 2022, and 18 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 6, 11, and 16. Specifically, the prior art of record fails to disclose a Policy Control Function (PCF) providing, through a Core Access and Mobility Management Function (AMF), a sectioned policy with each section including policy content including a policy type field or spare bit field in ordered combination with all the other features of at least any one of the independent claims.
The claims of the present application and the allowed claims of parent US Non-Provisional Application No. 17/037,551, which has been issued as US Patent No. 11,153,444 (hereinafter ‘444). However, independent claims 1, 4, 7, and 10 of ‘444 each require a PCF to provide, through an AMF, first information to user equipment, wherein the first information includes a first policy and the first information, not the first policy, is claimed as divided into at least one section. Here, independent claims 1, 6, 11, and 16 of the present application each require a PCF to provide, through an AMF, a first policy to user equipment, wherein the first policy is claimed as divided into at least one section, and each section including a policy identifier and policy content comprising a policy type field or a spare bit field. This appears to create a patentable difference between the claims of ‘444 and the claims of the present application. In the claims of ‘444, each section does not necessarily include a policy identifier and policy content, but in the claims of the present application, each section must include a policy identifier and policy content. Therefore, despite similar claims, the claims of the present application overcome any issues of non-statutory double patenting.
Further, the original disclosure of the parent application appears to be same as the original disclosure of the present application, except for the difference in claims as described above. However, the original disclosure still supports the claims of the present application. The Specification, as originally filed, discloses a network device dividing a UE policy into one or more sections including a spare bit, a UE policy part type and UP policy part contents. Fig. 5-7 and Specification p. 10 1st full paragraph. Therefore, the claims are fully supported by the original disclosure of the present application and parent application.
Shan (US 2019/0289459, previously made of record), Oppo et al. "Clarification of Using PSI," SA WG2 Meeting #127 (previously made of record), McCloghrie et al. (US 6,286,052, previously made of record), Cakulev (US 10,609,667, previously made of record), and Chaponniere et al. (US 10,701,587, previously made of record) were found to be the closest prior art to the claimed invention. As provided in this application’s parent application’s Notice of Allowance mailed 19 March 2021, these references disclose matter that appear close to the elements of the limitation at issue, but further scrutiny leads to determining that none of those references, alone or in reasonable combination, can be read to disclose the elements of the limitation at issue.
Additionally, Lee et al. (US 2021/0037380, previously made of record) discloses a message sent from a PCF and AMF to a UE including spare bits, but these bits are not disclosed as indicating a policy type. Lee et al. Fig. 10, Table 3, and paragraphs 159-161. Therefore, Lee et al., alone or in reasonable combination, fails to disclose the claimed invention.
Thus, at least independent claims 1, 6, 11, and 16 are allowed over the prior art of record. Dependent claims 2-5, 7-10, 12-15, and 17-20 are likewise allowed for at least the same reasons, because they depend on claims 1, 6, 11, or 16. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468